Citation Nr: 1436286	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-50 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder to include impulse control disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis, including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a joint disorder, including as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a stomach disorder, including as due to exposure to ionizing radiation.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran's claim for service connection for PTSD has been interpreted to include all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this decision, the Board is reopening the service connection claims and remanding all of the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claims of entitlement to service connection for lumbar and cervical spine disorders in a July 2001 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the July 2001 rating decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for lumbar and cervical spines.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision which denied entitlement to service connection for lumbar and cervical spine disorders is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received in order to reopen the claims of entitlement to service connection for lumbar and cervical spine disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of service connection for lumbar and cervical spine disorders were previously denied in a July 2001 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision and no new and material evidence was physically or constructively received within one year of the determination.  Accordingly, the July 2001 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the prior July 2001 determination, the evidence included the Veteran's service treatment records, VA treatment records dated to June 2001, the report of a June 2001 VA examination, and statements in support of his claims.  These records show that the Veteran was diagnosed with osteoarthritis and degenerative joint disease (DJD) of the lumbar and cervical spines.  The RO denied the Veteran's claims because there was no evidence the Veteran's DJD of the lumbar and cervical spines were incurred in or aggravated by his military service.  

In June 2008, the Veteran filed a petition to reopen these claims.  The Veteran asserts that he injured himself in service and has experienced persistent and recurrent symptoms, such as pain, since that time.  In fact, his VA treatment records dated through February 2008 confirm his continued treatment for these disorders.  As noted above, the regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  As such, the Board finds that the Veteran's statements of experiencing these disorders on a recurrent basis since his military service relates to a previously unestablished fact necessary to substantiate the Veteran's claims.  Thus, the new evidence raises a reasonable possibility of substantiating the claims.  

ORDER

New and material evidence having been received, the service connection claim for a lumbar spine disorder, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the service connection claim for a cervical spine disorder is reopened, and to this extent only, the appeal is granted.


REMAND

As an initial matter, it appears that the Veteran has been receiving regular treatment at the VA Medical Center.  However, the most recent records associated with the claims file, either physically or electronically, are dated from February 2008.  Therefore, updated treatment records should be obtained in light of the remand.

Additionally, the claims file indicates the Veteran filed a claim for disability benefits from the Social Security Administration (SSA) in 2000.  It is unclear whether he in receipt of disability benefits from SSA.  As such, when VA is put on notice of the existence of possibly relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  

Concerning first the Veteran's claims of entitlement to service connection for lumbar and cervical spine disorder, he asserts these disorders are the result of an in-service injury and have been recurrent since service.  As such the Board finds that a remand for a VA examination is necessary to adjudicate the claims.

As for his claims for arthritis, joint disorders, and a stomach disorder, the Veteran maintains that he has disorders as a result of his exposure to ionizing radiation during service.  The Veteran's service treatment records do not show complaints, findings, or diagnoses of arthritis, joint disorders, or a stomach disorders.  However, his service personnel records show he was exposed to x-ray radiation during service while stationed in Ohio.  It was determined his accumulative total dose was 0.000.  

VA treatment records show a general diagnosis of arthralgia, without any reference to joints or specific body parts.  

If it is determined the Veteran currently suffers from the claimed disorders, regardless of his conceded exposure to radiation, a VA examination should be obtained to ascertain whether the claimed disorders are attributable to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, concerning the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include impulse control disorder and PTSD, he asserts he developed PTSD due to his traumatic experiences ("stressors") during the Vietnam War.  These alleged stressors include losing enough F105s that replacements could not be obtained.  As such a VA psychiatric examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate, physically or electronically, the Veteran's VA medical records dated  since February 2008.  

2.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision rendered by that agency, if in existence.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of any in-service and post-service back, neck, joint and psychiatric problems.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for a VA examination to determine the etiology and onset of any cervical spine and low back disability found to be present.  After a review of the claims file, to specifically include a discussion of the Veteran's statements pertaining to an in-service injury and persistent and recurrent symptoms of these disorders since service, the examiner should offer an opinion regarding the following:

Is it at least as likely as not that the Veteran's cervical and lumbar spine disorders are related to his military service?

In doing so, please state whether the Veteran has a cervical spine or low back disability that is related to exposure to ionizing radiation.

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

5.  Schedule the Veteran for a VA examination to determine whether he current suffers from arthritis, joint disorders, and a stomach disorder.  If any disorders are found to be present, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed arthritis, joint disorders, or stomach disorders is/are etiologically related to or had its onset in service.  

The examiner must acknowledge and discuss the Veteran's report as to the onset of his joint and stomach problems.

In addition, the examiner must state whether the Veteran has a joint disability (with all affected joints identified) as well as any gastrointestinal conditions that are related to exposure to ionizing radiation.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

6.  Schedule a VA mental status examination to ascertain all current psychiatric diagnoses.  A diagnosis of PTSD must be ruled in or excluded.

The examiner is then asked to determine whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to include the Veteran's service in Thailand.

The claims file and a complete copy of this remand must be made available to the designed VA examiner for review of the pertinent medical and other history.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file to support all conclusions.

7.  If there is medical or scientific evidence indicating that the Veteran's claimed disabilities are radiogenic diseases under 38 C.F.R. § 3.311(b)(4), then obtain a radiation dose estimate and take any other action deemed appropriate under 38 C.F.R. § 3.311.

8.  Then readjudicate the appeal.  In readjudicating the Veteran's psychiatric disability claim, the RO must consider the applicability of 38 C.F.R. § 3.304(f)(3).  If any benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


